COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                      No. 08-18-00206-CV
 YOLANDA PATRICIA GONZALEZ,                        §
                                                                        Appeal from the
                           APPELLANT,              §
                                                                       65th District Court
 V.                                                §
                                                                    of El Paso County, Texas
 IRMA PEREZ,                                       §
                                                                     (TC# 2017DCM7313)
                             APPELLEE.             §

                                                   §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2019.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.